

Marketing and Distributorship Agreement
 
 
THIS EXCLUSIVE MARKETING AND DISTRIBUTORSHIP AGREEMENT
IS MADE THIS 21ST DAY OF NOVEMBER, 2007 BETWEEN
 
 
MEGOLA INC., a corporation incorporated under the laws of the State of Nevada
with its principal office in the city of Corunna, Ontario, Canada,
jointly with;
MSE ENVIRO-TECH CORP., a corporation incorporated under the laws of the State of
Delaware
with its principal office in the city of Brentwood, TN, U.S.A.,
(hereinafter referred to as the “Vendors”)
 
-and-
 
JANUS PRODUCTS CORP. a corporation incorporated under the laws of the
State of Nevada with its principal office in the city of Pt. Edward
Ontario, Canada,
(hereinafter referred to as the “Purchaser”)
 
Wherein the Vendors and the Purchaser are sometimes collectively referred to as
the “Parties”, and individually as a “Party”.
 
W I T N E S S E T H:
 
WHEREAS, the Vendors are in the business of marketing a 100% cotton fabric
blanket treated with Hartindo AF21 fire inhibitor applied to the fabric
(together a “Fire Blanket”) in North America, samples of which have been
examined by the Purchaser, and Vendors possess all rights to the use of
trademarks, trade names, copyrights, and designs associated with the said
Product as identified in Exhibit ‘A’ hereto;
 
WHEREAS, the Purchaser wishes to secure the exclusive sale and distribution
rights for the above Product for Residential use only in Canada and the United
States, and the non-exclusive rights thereto in the same territories for
Industrial and Commercial use.
 
WHEREAS, the Parties desire to enter into a marketing, distribution and license
agreement on the terms set forth herein (the "Agreement"),
 
NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Parties agree as follows:
 

1.
The term “Product” wherever used herein shall mean the Fire Blanket specified in
Exhibit A hereto intended for Residential use. The same type of blanket in
variable sizes for Industrial and Commercial use is herein called the
“Industrial Fire Blanket. 

 

2.
Grant of Rights; Territory; Exclusive & Non-Exclusive.

 

2.01
The Vendors hereby appoint the Purchaser as its distributor for the term of this
Agreement for the marketing, sale and distribution of the Product and Industrial
Fire Blanket in the fifty states of the United States, the District of Columbia,
Puerto Rico, the United States Virgin Islands and all other United States
territories and possessions, and duty free markets located therein, and for
Canada (the foregoing territories being collectively herein called the
”Territory”), subject as follows. The appointment with respect to Product shall
be limited to and exclusive for sales for residential usage and non-exclusive
with respect to Industrial Fire Blankets for Commercial and Industrial sales.
For absolute clarity, it is understood that the Purchaser’s exclusivity rights
do not in any manner prevent the Vendors from selling Product and Industrial
Fire Blankets directly to any Commercial or Industrial entity for use within
their business, nor from selling Industrial Fire Blankets to any third party
distributor in the Territory.

 

2.02
The Vendors agree not to sell Product directly to any third party distributor in
the Territory without the prior written consent of the Purchaser, which will not
be unreasonably withheld.

 
 
 

--------------------------------------------------------------------------------

 
 

2.03
The Purchaser shall pay to the Vendors for Product the price per Blanket (unit)
stipulated in Exhibit B hereto, PLUS the royalty on the Purchaser’s invoice
price of all Product sold by it, as also stipulated in Exhibit B hereto.
Vendors, on 15 days prior written notice, may inspect the Purchasers books and
records to verify said royalty payments, and any adjustments to be made shall be
effected between the Parties within the 30 day period immediately following the
inspection.

 

2.04
The prices for Industrial Fire Blankets sold to the Purchaser hereunder shall
vary with size and other factors and shall be determined from time to time by
the Parties.

 

3.
Term of Agreement; Renewal.

 

3.01
The initial term of this Agreement shall commence upon the execution hereof, and
shall, provided this Agreement has not previously been terminated, continue for
sixty months (60 months) from the commencement date hereof (the "Initial Term"),
subject to the Purchaser meeting the following minimum Product sales conditions:

 

 
f)
At least 250,000 units in the first 12 consecutive months

 

 
g)
At least 750,000 units cumulatively within the first 24 consecutive months

 

 
h)
At least 1,250,000 units cumulatively within the first 36 consecutive months

 

 
i)
At least 1,750,000 units cumulatively within the first 48 consecutive months

 

 
j)
At least 2,500,000 units cumulatively within the first 60 consecutive months.

 
Upon the Purchaser’s failure to meet any of the performance conditions
prescribed in this clause 3.01, this agreement shall automatically terminate
without notice.
 

3.02
Upon the expiration of the Initial Term, and provided this Agreement has not
previously been terminated, the term of this Agreement will automatically be
renewed if the performance conditions set out in clause 3.01 above have been
fully met. Each renewal period shall be for the next 12 consecutive months
(Renewal Term), and require minimum sales of 500,000 units during each Renewal
Term in order for the next Renewal Term to be become effective. Failure to meet
this minimum quota by the last day of any Renewal Term shall result in the
automatic termination of this agreement without any notice requirement.
Notwithstanding the foregoing, either Party (Vendors or Purchaser), may
terminate this Agreement upon not less than six (6) months prior written notice
to the other Party.

 

3.03
Whenever use is made herein of the word "Term" to refer to the term of this
Agreement, such word shall be deemed to refer to the Initial Term or any
subsequent Renewal Term or extension thereof.

 

4.
Purchase and Sales; Price; Delivery.

 

4.01
During the Term of this Agreement, the Purchaser shall, from time to time,
submit to the Vendors purchase orders (“Order and/or Orders”) for Product and
Industrial Fire Blankets. Upon the Vendors’ receipt of any such Order, the
Vendors shall promptly advise the Purchaser of the Vendors’ acceptance or
rejection of the Order. In the event of any conflict between the terms of such
Order and this Agreement, the terms of this Agreement shall prevail.

 

4.02
Product and Industrial Fire Blankets sold to the Purchaser pursuant the Vendors'
acceptance of Orders pursuant to Section 3.01 shall be delivered FOB
manufacturer’s point of shipment to the Purchaser with all risk of loss and
damage thereafter to be borne by the Purchaser.

 

4.03
The initial price of the Product shall be as set forth in Exhibit B. At any
time, and from time to time, the Vendors may alter the price of Product, to be
effective upon delivery of written notice to the Purchaser specifying the new
price. 

 
 
 

--------------------------------------------------------------------------------

 
 

4.04
The purchase price for Product, excluding the royalty payable, must be made at
the time an Order is placed, and shall be made by the Purchaser to the Vendors
by direct bank-to-bank wire transfer in US Dollars to an account designated by
the Vendors, or by such other means as the Vendors may advise the Purchaser from
time to time. Orders not accompanied by payment will not be accepted or
processed.

 
The royalty payable on all Product sold by the Purchaser, shall be accrued for
each calendar quarter, and be paid in the above manner within 15 days of the end
of each respective quarter.
 

5.
Duties of the Purchaser 

 
Without limiting the generality of the other provisions of this Agreement
imposing obligations upon the Purchaser, the Purchaser shall fully and
faithfully carry out the following duties:
 

5.01
The Purchaser shall utilize its best efforts to promote, extend and maximize
sales of Product and Industrial Fire Blankets, and the reputation of these
products, throughout the Territories, and shall conduct its business, and
otherwise act, in all matters concerning the Vendors and such products, in a
manner which will benefit and enhance the Vendors' and the said product's
interests and reputation.

 

5.02
The Purchaser shall monthly provide the Vendors with written reports fully
disclosing Product and Industrial Fire Blankets sales within the Territory,
setting forth (a) total number of units sold; (b) the selling price for each
unit; and (c) the total royalty due Vendors.

 

5.03
The Purchaser shall sell the Product and industrial fire Blankets in the
Territory only under the trademark and trade name normally used for such
products by the Vendors and, except to the extent otherwise agreed in writing by
the Vendors, only in the packaging and in the same condition as that in which
said products are dispatched by the Vendors and with all packaging intact.

 

5.04
The Purchaser disclaims any and all interest in and/or to all patents,
trademarks, trade names, copyrights and designs concerning the Product and/or
Industrial Fire Blankets, other than is expressly granted under this agreement.
The Purchaser shall not apply for registration or other rights to any of the
foregoing, or the rights to anything similar to any of the foregoing, and all
literature supplied by the Vendors concerning the Vendors or the above products
shall be and remain the property of the Vendors and no rights to use such
property shall accrue to the Purchaser as a result of this Agreement other than
as authorized by the Vendors

 

5.05
The Purchaser shall inform the Vendors of any infringement or threatened
infringement of any trademark, trade name, copyright or design concerning the
Product in the Territory that it becomes aware of, and in any legal proceeding
or other effort taken by, or on behalf of, the Vendors concerning any such
infringement or threatened infringement, the Purchaser shall provide the Vendors
or anyone acting on the Vendors' behalf whatever assistance the Vendors shall
reasonably request other than payment of the Purchaser’s legal fees and other
related costs.

 

5.06
The Purchaser shall, on or before June 1st of each year notify the Vendors in
writing of its anticipated purchase requirements (“Forecast”), broken down by
month, for Product and Industrial Fire Blankets during the coming year (such
notice of anticipated requirements shall not operate as, or be deemed to be, a
guarantee by the Purchaser to attainment of such volume, or a guarantee by the
Vendors as to the availability of such volume). The Forecast shall be updated at
least every 90 days and each update is due to Vendors by the 15th of the month
following the end of a calendar quarter (namely, January 15th, April 15th, July
15th and October 15th).

 

5.07
The Purchaser shall comply with all applicable Federal, State and local laws and
regulations.

 

5.08
The Purchaser shall bring to the attention of the Vendors any information
received by the Purchaser which is likely to be of interest, use, or benefit to
the Vendors in relation to the marketing of the Product in the Territory.

 
 
 

--------------------------------------------------------------------------------

 
 

5.09
The Purchaser shall not, in the event of damage to any of the Product and/or
Industrial Fire Blankets which affects the contents thereof, or renders the
packaging unsightly or of less than first class condition, sell or otherwise
dispose of such Product or permit the same to become the property of any
insurer, carrier or salvage company, except in accordance with prior written
instruction from the Vendors.

 

6.
Duties of the Vendors

 
Without limiting the generality of the other provisions of this Agreement
imposing obligations upon the Vendors, the Vendors shall fully and faithfully
carry out the following duties:
 

6.01
The Vendors shall fill the Purchaser's Orders for Product and Industrial Fire
Blankets which are accepted by the Vendors pursuant to Section 3.01 in
accordance with the specifications in each such Order except to the extent that
the Vendors is unable to do so as a result of circumstances reasonably beyond
the control of the Vendors.

 

6.02
Product and Industrial Fire Blankets sold to Purchaser shall, at the time of
shipment, be of good quality and properly packaged for sale in the Territory
and, where special packaging is required to conform to applicable laws,
regulations and requirements in effect in a specific jurisdiction within the
Territory, shall comply with these special packaging instructions

 
THERE ARE NO OTHER WARRANTIES, EXPRESSED OR IMPLIED, INCLUDING ANY WARRANTY OF
MERCHANTABILITY OR OF FITNESS FOR ANY PARTICULAR PURPOSE.
 

6.3
The Vendors shall take reasonably necessary steps to prevent the infringement of
the Purchasers rights hereunder and/or any of the Vendors’ patents, trademarks,
trade names, emblems, designs or other similar industrial or commercial property
rights within the Territory.

 

6.04
The Vendors will provide reasonable technical support and a media
representative(s) to address media attention and/or product related issues and
questions by way of public appearances.

 

6.05
The Vendors will also assist the Purchaser in obtaining any certifications
required for sale of the product in the Territory. Vendors, through CTT Group
Inc., (www.gcttg.com) in Montreal have already obtained the certification for
Product and Industrial Fire Blankets as a Fire Blanket and the certification
instrument is attached as Exhibit ‘C’

 

7.
Advertising and Promotion.

 
The Vendors and the Purchaser shall consult with each other to prepare and
execute annual marketing and promotional plans and programs, and otherwise to
determine when and how the Product and Industrial Fire Blankets shall be
advertised in the Territory, what expenditures should be made for advertising
and sales promotion purposes, how and through which media such expenditures
should be made, and who among advertising agencies and public relations firms
should be retained, provided that with respect to all of the foregoing, in the
event of any disagreement, the Vendors shall make the final decision.
 

8.
Confidentiality.

 

8.1
The term “Confidential Information” as used in this Agreement means all
information in any form whatsoever disclosed in any manner by or on behalf of
one Party to the other prior to and during the term of this Agreement, which in
any manner is related to the Product and/or Industrial Fire

 
Blankets and/or the respective businesses of the Parties, and which the
disclosing Party treats as confidential. Without limitation, Confidential
Information shall include information about trade secrets, products, raw
materials, packaging, manufacturing processes, financial information, business
plans, marketing and sales plans, and all other confidential concepts and
methods of doing business related to the manufacture of Product and/ Industrial
Fire Blankets. The provisions of this clause .8.1 and Clause 8.2 shall survive
the termination of this agreement and remain enforceable by either Party for a
period of five (5) years from the date of this agreement.
 
 
 

--------------------------------------------------------------------------------

 
 

8.2
Notwithstanding the foregoing paragraph, the parties agree that the term
Confidential Information shall not include any information which:

 

(a)
is in the public domain prior to receipt by the receiving Party or subsequent to
the date of receipt without breach of this Agreement by the receiving Party, or

(b)
is known, as evidenced by documentation, to the receiving Party prior to
disclosure by the disclosing Party, provided that any direct or indirect source
of such information was not known by the receiving Party to be bound by a
confidentiality agreement with or other contractual, legal or fiduciary
obligation of confidentiality to the disclosing Party or any other party with
respect to such information; or

(c)
is disclosed without restriction to the receiving Party by a third party having
a bona fide right to disclose the same to the receiving Party without breach of
this Agreement or any other confidentiality agreement with or other contractual,
legal, fiduciary obligation of confidentiality to the disclosing Party or any
other party with respect to such information; or

(d)
is independently developed by the receiving Party without use of any
Confidential Information disclosed by the disclosing Party; or

(e)
is approved for public release or use by written authorization of the disclosing
Party.



 

9.
Force Majeure.

 
An "Event of Force Majeure" shall mean any Act of God, war, riot, mobilization,
embargo, governmental rules, regulations or decrees, drought, typhoon, flood,
fire, earthquake, strike, lockout, labor disturbance, difference with workers,
accident to machinery, failure of sources of supply of materials ordinarily used
for the production of the Product or Industrial Fire Blanket, shortage of ships,
or any other event beyond the control of the Party affected, whether similar or
dissimilar to any of the foregoing. The Vendors shall not be required to deliver
any Product or Industrial Fire Blanket if prevented from so doing by an Event of
Force Majeure. The Purchaser shall not be required to accept delivery of any
Product or Industrial Fire Blanket if prevented by an Event of Force Majeure,
except with respect to any delivery already in transit on the date written
notice is received by the Vendors. Each Party shall promptly notify the other in
writing of the existence of an Event of Force Majeure and, to the extent
possible, of the probable duration of any disability caused thereby. The Vendors
are not, however, thereby relieved from making delivery, or the Purchaser from
accepting delivery, pursuant to this Agreement when the Event of Force Majeure
no longer exists. The Purchaser's failure to accept delivery or to make payment
for any quantity of the Product or Industrial Fire Blanket ordered by Purchaser,
shall, at the Vendors' option, release the Vendors from making any further
deliveries until the Event of Force Majeure no longer exists.
 

10.
Termination.

 

10.01
Either Party may immediately terminate this Agreement, without prejudice to
whatever other remedies it may have, by giving notice in writing to the other
Party of its decision so to terminate,, upon the occurrence of any of the
following:

 

(a)
If a Party shall be in breach of any of the provisions of this Agreement, and
shall not remedy such breach to the satisfaction of the other Party within
thirty (30) days after receipt of written notice providing particulars of the
breach, unless such breach is not capable of being remedied, in which event this
Agreement may be terminated forthwith by serving written notice thereof
referring to this Section 10.01(a);

 

(b)
If (i) the other Party shall become insolvent or admit in writing its inability
to pay its debts as they mature; (ii) the other Party shall make any assignment
to or for the benefit of creditors or seek to obtain an extension of time within
which to pay obligations; (iii) the other Party suffers any distress or
execution to be levied on a substantial part of its property; (iv) the other
Party applies for, consents to, or acquiesces in the appointment of a trustee,
receiver or custodian for it or any of its property; (v) in the absence of an
application, consent or acquiescence, a trustee, receiver or custodian is
appointed for the other Party or any of its property; or (vi) any bankruptcy,
reorganization, debt arrangement, or other proceeding under any bankruptcy or
insolvency law, or any dissolution or liquidation proceeding, is instituted by
or against the other Party;

 
 
 

--------------------------------------------------------------------------------

 
 

10.02
Upon any termination of this Agreement

 

(a)
The Purchaser shall (i) immediately cease use of the property and rights
licensed to it hereunder and those identified in Exhibit A hereto and in this
regard shall take all corporate action necessary to forthwith change its
corporate name if so directed in writing by the Vendors or either of them, and

 

(b)
Promptly return or otherwise dispose of as directed by the Vendors, pamphlets,
catalogues, advertising materials, specifications and other materials which the
Purchaser may have in its possession or under its control relating to the
Vendors or the Product or Industrial Fire Blanket, and

 

(c)
The Vendors shall repurchase, or the Purchaser shall sell to any person as
directed by the Vendors, all inventory of the Product or Industrial Fire Blanket
held by the Vendors at the time of such termination for a purchase price equal
to the Vendors' original cost of such inventory of products pursuant to the
Vendors invoice. The Purchaser shall then deliver the inventory so purchased to
any person or place as directed by the Vendors, provided, however, that the
Purchaser shall not be responsible for paying the cost of such delivery.

 

11.
Miscellaneous.

 

11.01
No Assignment

 
Each Party enters into this Agreement in reliance upon the other Party's
specific personal qualities including ability, skill, trust, experience, credit,
character and judgment, and neither Party shall assign, mortgage or charge this
Agreement or any of the rights or obligations contained in this Agreement,
however;
 
the Vendors shall allow the Purchaser the authority to assign this agreement to
a 100% wholly owned subsidiary of the Purchaser provided that wholly owned
subsidiary legally binds itself to the Vendors, to the satisfaction of the
Vendors, to observe and carry out the terms and conditions of this agreement to
the same extent as the Purchaser is now bound. Upon compliance with this
condition, the said subsidiary may market and sell the Vendors Products and
Industrial Fire Blanket under its name.
 

11.02
Sale or Merger

 
The agreement will survive any sale, merger, or acquisition of the Vendors or
Purchaser.
 

11.03.
Construction; Entire Agreement; Applicable Law.

 
This Agreement constitutes the entire agreement and understanding of the Parties
with respect to its subject matter, supersedes all prior negotiations,
understandings and agreements concerning the subject matter thereof, and shall
be construed and interpreted in accordance with the laws of the State of Nevada,
without regard to the law of the conflicts of law of said State.
 
Any headings in this Agreement are for convenience only and not intended to
influence its construction. In this Agreement, unless the context requires
otherwise, the singular includes the plural, and the plural includes the
singular, and all references to Sections shall be to sections of this Agreement.
 
11.04
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and which together shall constitute one and the
same instrument.

 
11.05
Amendment and Modification. This Agreement may not be amended or otherwise
modified except by a writing referring to this Agreement duly executed by both
of the Parties.

 
 
 

--------------------------------------------------------------------------------

 
 

11.06
Notices. Any written notice or other communication required or permitted
hereunder shall be deemed given when delivered personally or deposited in the
mails of the country of origin of such written notice by air mail, registered or
certified, or its equivalent in the country of origin, postage prepaid,
addressed as follows, or when sent by telefax providing proof of receipt is
received by the sender:

 

(a)
If sent to the Vendors to:

 
Megola Inc
MSE Enviro-Tech Corp
446 Lyndock St., Suite 102
330 Franklin Rd, Ste 135A
Corunna, Ontario, N0N 1G0
Brentwood, TN 37027
Canada
USA
Tel: 519-481-0628
615-478-2322
Fax: 519-481-0629
615-373-0472

 

(b)
If sent to the Purchaser to:

 
Janus Products Corp.
c/o Verbeek & Verbeek Law
1020 Matheson Blvd E, Unit #11
Mississauga, Ontario, Canada
L4W 4J9
Tel: 905-602-6000
Fax: 905-602-5000



or to such other address or telefax number as may be furnished in writing in
such manner by either Party. Any written notice or other communication given in
any manner other than as provided in this Section 11.05 shall be deemed to have
been given only when actually received.


11.07
Further Assurances. The Parties shall execute and deliver such documents and
take such other actions as may reasonably be required, from time to time, in
order to effectuate the purpose and to carry out the terms of this Agreement.

 
11.08
No Waiver. The failure or omission by either Party to insist upon or to enforce
any of the terms hereof shall not be deemed a waiver by such Party of the right
to protest or terminate this Agreement for breach of any such terms, unless such
waiver shall be in a writing referring to this Agreement and duly executed by
such Party. A waiver of any right on one occasion shall not constitute a bar to,
or a waiver of, any such right on any future occasion.

 
11.09
Relationship Between the Parties. The relationship between the Parties is as
between principals and not as between principal and agent. Neither Party shall
have the authority to bind the other in any manner whatsoever, and neither Party
shall hold itself out, or otherwise describe itself as, agent for the other by
way of correspondence, document, nameplate, sign or any other oral or written
notice or other communication.

 
11.10
Survival. The provisions of Section 8 shall survive any termination of this
Agreement as a separate agreement of the Parties.

 


 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF this Agreement has been executed by the duly authorized
officers of the parties hereto, to be effective as of the date first written
above.
 
 
Megola Inc.
MSE Enviro-Tech Corp.
   
Per:
Per:
   
Joel Gardner (for Megola Inc.)
Mike Robinson (for MSE Enviro-Tech Corp.)
   
Date: November 21, 2007
Date: November 21, 2007
       
Janus Products Corp.
     
Per:
     
Peter George (for Janus Products Corp.)
     
Date: November 21, 2007
 

 
 
 
 

--------------------------------------------------------------------------------

 

Exhibit ‘A’
 
[graph1.jpg]
 
 
 

--------------------------------------------------------------------------------

 

Exhibit ‘B’
 
Payment Schedule
 


 
Product / Remarks
Paid To
Amount
Units
 
Fire Blanket / Royalty
 
 
Vendors
 
 
 
per Blanket
 
 
Fire Blanket / Cost each
 
 
Vendors
 
 
 
per Blanket
 



 
All payments made by Janus Products Corp. to Vendors as detailed in Section 2.03
 
 
 

--------------------------------------------------------------------------------

 

Exhibit ‘C’
 
Certification Documents
 
NFPA 701
 
Standard Methods of Fire Tests for Flame Propagation of Textiles and Films
 
[graph2.jpg]
 
 
 

--------------------------------------------------------------------------------

 

NFPA 2112
 
Standard on Flame-Resistant Garments for Protection
on Industrial Personnel Against Flash Fire
Section 7.1: Fabric Requirements
 
[graph3.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[graph4.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[graph5.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[graph6.jpg]
 
 
 

--------------------------------------------------------------------------------

 